 



Exhibit 10.1(iv)
     THIRD AMENDMENT AND WAIVER dated as of March 25, 2008 (this “Amendment”),
to the FIVE-YEAR CREDIT AGREEMENT dated as of June 21, 2006 (as amended,
supplemented or otherwise modified from time to time the “Credit Agreement”),
among PALL CORPORATION (the “Company”), the Subsidiaries of the Company named on
the signature pages thereto, the LENDERS from time to time party thereto,
JPMORGAN CHASE BANK, N.A., as facility agent for the Lenders (the “Facility
Agent”) and J.P. MORGAN EUROPE LIMITED, as London agent for the Lenders (the
“London Agent” and, together with the Facility Agent, the “Agents”).
          WHEREAS the Company has informed the Agents and the Lenders that
(a) it has understated its U.S. income tax payments and its provision for income
taxes, (b) the understatement relates (i) primarily to the taxation of certain
intercompany payable balances that mainly resulted from sales of products by a
foreign subsidiary of the Company to a U.S. subsidiary of the Company and
(ii) to certain other tax matters giving rise to the Restatement Provision (as
defined below) (the matters referred to in this clause (b) and in the preceding
clause (a) being called the “Specified Matters”), (c) as of the date of this
Amendment, the Company has paid $135,000,000 in respect of the Specified
Matters, (d) the Company plans to restate (the “Restatement”) its financial
statements for the fiscal years 1999 through 2006 (including the interim periods
within those years) and each of the fiscal quarters ended October 31, 2006,
January 31, 2007 and April 30, 2007 (the “Affected Periods”) in its Annual
Report on Form 10-K for the fiscal year ended July 31, 2007 (the “2007
Form 10-K”), and (e) the aggregate incremental addition to the Company’s
provision for income taxes with respect to the Affected Periods to be recorded
in the consolidated financial statements of the Company included in the 2007
Form 10-K and attributable to the Restatement (the “Restatement Provision”) will
exceed $225,000,000, but as of the date hereof, the Company does not believe
that it will exceed $300,000,000.
          WHEREAS the Company has further informed the Agents and the Lenders
that, as a result of the Specified Matters, (a) certain certifications,
representations and warranties of the Company contained in or made pursuant to
the Credit Agreement or other Loan Documents (or any document delivered in
connection therewith) may have been inaccurate when made or may not be accurate
if required to be made in the event of additional borrowings under the Credit
Agreement, (b) the covenants set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.08
or 5.09 of the Credit Agreement may have been violated, (c) certain defaults may
have occurred under other agreements or instruments of the Company, (d) the
Company was not able to deliver its Annual Report on Form 10-K for the fiscal
year ended July 31, 2007 (the “Affected Annual Report”) or its Quarterly Reports
on Form 10-Q for its fiscal quarters ending October 31, 2007 and January 31,
2008 (the “Affected Quarterly Reports”), to the Facility Agent as and when it
was required to do so by Section 5.01 of the Credit Agreement and (e) the
foregoing inaccuracies, violations and other matters may, if not waived by the
Lenders, have resulted in or will result in Events of Default pursuant to
Section 7.01 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



 2
          WHEREAS the Company has requested that the Lenders waive, and the
Lenders have agreed to waive, certain Defaults and failures of conditions
precedent arising from the Specified Matters and the Company has requested that
the Lenders amend, and the Lenders have agreed to amend, Section 5.01 to extend
the period of time during which the Company must deliver the Affected Annual
Report and Affected Quarterly Reports on the terms and subject to the conditions
set forth herein.
          NOW, THEREFORE, in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Each capitalized term used and not defined
herein shall have the meaning assigned to it in the Credit Agreement (as
modified hereby).
          SECTION 2. Waiver. Effective as of the Third Amendment and Waiver
Effective Date (as defined below), the Lenders hereby waive (a) all breaches of
representations and warranties under the Credit Agreement, Defaults caused by
violations of Sections 5.01, 5.02, 5.03, 5.04, 5.08 and 5.09 of the Credit
Agreement and failures to satisfy conditions precedent set forth in Section 4.02
of the Credit Agreement (including conditions precedent to any further borrowing
under the Credit Agreement) resulting from the Specified Matters and (b) any
Default that may occur pursuant to Section 7.01(e)(i)(B) or 7.01(e)(ii)(A) of
the Credit Agreement as a result of violations of the Other Debt Agreements (as
defined below) due to (i) the Specified Matters or (ii) until March 31, 2008,
the failure to file with the Securities and Exchange Commission (the “SEC”) or
to transmit to holders thereunder the Affected Annual Report or the Affected
Quarterly Reports as and when required by the terms of the Other Debt Agreements
and the Material Debt Agreements (as defined below).
          SECTION 3. Amendment to Section 5.01. Effective as of the Third
Amendment and Waiver Effective Date, Section 5.01 of the Credit Agreement is
hereby amended by:
          (a) replacing paragraph (a) of such Section with the following
paragraph:
          (a) (i) with respect to each Fiscal Year of the Company (other than
the Fiscal Year ended July 31, 2007), as soon as available, but in any event
within 90 days after the end of each such Fiscal Year or at such earlier time as
the SEC may require the Company to deliver its Form 10-K (commencing with the
Fiscal Year ended July 31, 2006) and (ii) with respect to the Fiscal Year of the
Company ended July 31, 2007, as soon as available, but in any event by March 31,
2008, a consolidated balance sheet of the Company and the Subsidiaries as at the
end of such Fiscal Year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein,

 



--------------------------------------------------------------------------------



 



 3
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such financial statement audit; provided that (i) the
requirements of this paragraph shall be deemed satisfied by delivery within the
time period specified above of (A) a copy of the Company’s Annual Report on Form
10-K for such Fiscal Year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act)
(“Form 10-K”) prepared in accordance with the requirements therefor and filed
with the SEC or (B) a notice setting forth a written reference to a website that
contains such Form 10-K (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act);
and
          (b) replacing paragraph (b) of such Section with the following
paragraph:
          (b) (i) with respect to each of the first three fiscal quarters of the
Company in any Fiscal Year (other than the fiscal quarters ending October 31,
2007 and January 31, 2008), as soon as available, but in any event within
45 days after the end of each such fiscal quarter or at such earlier time as the
SEC may require the Company to deliver its Form 10-Q (commencing with the fiscal
quarter ended October 31, 2006) and (ii) with respect to the fiscal quarters of
the Company ending October 31, 2007 and January 31, 2008, as soon as available,
but in any event by March 31, 2008, (A) a consolidated balance sheet of the
Company and the Subsidiaries as at the end of such quarter and (B) consolidated
statements of earnings of the Company and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the Fiscal
Year ending with such quarter, and a statement of cash flows for the portion of
the Fiscal Year ending with such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein, and certified by a Responsible Officer of the Company as fairly
presenting, in all material respects, the financial position of the Company and
its Subsidiaries being reported on and their results of operations and cash
flows, subject to the changes resulting from year-end adjustments; provided that
(i) the requirements of this paragraph shall be deemed satisfied by delivery
within the time period specified above of (A) a copy of the Company’s Quarterly
Report on Form 10-Q (“Form 10-Q”) prepared in compliance with the requirements
therefor and filed with the SEC or (B) a notice setting forth a written
reference to a website that contains such Form 10-Q, (ii) on or prior to
December 10, 2007, the Company shall deliver to the Facility Agent, in form and
detail reasonably satisfactory to the Facility Agent and the Lenders, an
unaudited condensed consolidated statement of earnings before interest and
taxes, setting forth in comparative form the figures for the corresponding
period in the previous Fiscal Year, and balance sheet highlights comprised of
accounts receivable, inventory and indebtedness, in each case with respect to
the Company and its Subsidiaries as of and for the fiscal quarter ending
October 31, 2007 and (iii) on or prior to March 11, 2008, the Company shall
deliver to

 



--------------------------------------------------------------------------------



 



 4
the Facility Agent, in form and detail reasonably satisfactory to the Facility
Agent and the Lenders, an unaudited condensed consolidated statement of earnings
before interest and taxes, setting forth in comparative form the figures for the
corresponding period in the previous Fiscal Year, and balance sheet highlights
comprised of accounts receivable, inventory and indebtedness, in each case with
respect to the Company and its Subsidiaries as of and for the fiscal quarter
ending January 31, 2008.
          SECTION 4. Limitation on Waiver and Amendment. The waivers set forth
in Section 2 extend only to the provisions referred to therein and shall not,
directly or by implication, constitute a waiver of any other provision of the
Credit Agreement. Such waivers and the amendments set forth in Section 3 shall
automatically expire and be of no further force or effect, with the same effect
as if they had not been granted, without the necessity of any action by the
Agents or any Lender, if:
          (a) at any time (i) any Default or Event of Default (other than those
waived pursuant to Section 2) occurs under the Credit Agreement or (ii) the
Facility Agent, acting at the direction of the Required Lenders, provides
written notice to the Company that the Required Lenders have become aware, after
the date of this Amendment, of information that, in the Required Lenders’
reasonable judgment (consistent with U.S. generally accepted accounting
principles), renders the Restatement Provision inadequate in any material
respect as of the date of the filing of the 2007 Form 10-K with the SEC or would
require a further restatement of the Company’s financial statements in
connection with the Specified Matters or (iii) the Company shall have become
aware that the Company’s counterparties under the Material Debt Agreements or
any other agreement governing Indebtedness of the Company or its Subsidiaries
(together with the Material Debt Agreements, the “Other Debt Agreements”)
(A) shall have declared the unpaid principal amount of the notes or the loans or
the other obligations thereunder, as the case may be, immediately due and
payable as a result of any violation or default attributable to the Specified
Matters or (B) are unwilling to grant a waiver as required hereunder of any
violation or default existing under the Other Debt Agreements, as the case may
be;
          (b) on or prior to March 31, 2008, the Company shall have failed to
deliver to the Facility Agent counterparts of waivers of any violations or
defaults under the Material Debt Agreements duly executed and delivered by each
of the parties thereto and containing termination provisions with respect to
developments in respect of the Specified Matters not less favorable to the
Company than those set forth in clause (ii) of paragraph (a) above; or
          (c) on or prior to March 31, 2008, the Company shall have failed to
deliver to the Facility Agent counterparts of waivers of any violations or
defaults under the Other Debt Agreements, other than the Material Debt
Agreements, duly executed and delivered by each of the parties thereto.
The following agreements constitute the “Material Debt Agreements”: (i) the
Second Amended and Restated Term Note, dated as of June 20, 2007 (the “Yen Term
Note”),

 



--------------------------------------------------------------------------------



 



 5
among the Company and Bank of America, N.A. and (ii) the ISDA Master Agreement
and the related Schedule thereto, each dated as of October 15, 1997 (the “Bank
of America ISDA”), between Fleet National Bank and Pall Corporation.
          SECTION 5. Fees. The Company agrees to pay on the Third Amendment and
Waiver Effective Date to the Facility Agent, for the account of each Lender that
executes and delivers a copy of this Amendment to the Administrative Agent (or
its counsel) at or prior to 12:00 noon, New York City time, on March 25, 2008,
an amendment fee (the “Amendment Fee”) in the amount of 0.05% on the amount of
such Lender’s Commitment. All such fees shall be payable in immediately
available funds and shall not be refundable.
          SECTION 6. Representations and Warranties. The Company hereby
represents and warrants to the Agents and the Lenders that, as of the Third
Amendment and Waiver Effective Date and after giving effect hereto:
          (a) This Amendment has been duly authorized, executed and delivered by
the Company, and each of this Amendment and the Credit Agreement (as modified
hereby) constitutes the Company’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent
enforcement may be limited by applicable bankruptcy, reorganization, moratorium,
insolvency and similar laws affecting creditors’ rights generally or by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.
          (b) Except for the Specified Matters, all representations and
warranties of each Loan Party contained in the Loan Documents (as modified
hereby) are true and correct in all material respects on and as of the Third
Amendment and Waiver Effective Date (except with respect to representations and
warranties expressly made only as of an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
          (c) Except for the Specified Matters, no Default or Event of Default
has occurred and is continuing.
          SECTION 7. Effectiveness. This Amendment shall become effective on the
first date (the “Third Amendment and Waiver Effective Date”) on which the
Facility Agent shall have received (i) counterparts hereof duly executed and
delivered by the Company and the Required Lenders and (ii) the Amendment Fees.
          SECTION 8. No Amendments or Other Waivers; Confirmation. (a) Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Agents or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other

 



--------------------------------------------------------------------------------



 



 6
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. This
Amendment shall constitute a Loan Document.
          (b) On and after the Third Amendment and Waiver Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Credit Agreement in
any other Loan Document, shall be deemed a reference to the Credit Agreement as
modified hereby.
          SECTION 9. Expenses. The Company agrees to reimburse the Agents for
their out-of-pocket expenses in connection with this Amendment, including the
reasonable and documented fees, charges and disbursements of counsel for the
Agents.
          SECTION 10. Governing Law; Counterparts. (a) This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          (b) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, and all such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
          SECTION 11. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Third
Amendment and Waiver to be duly executed by their duly authorized officers, all
as of the date and year first above written.

            PALL CORPORATION,
          by /s/ LISA MCDERMOTT         Name:   Lisa McDermott        Title:  
CFO & Treasurer     

            JPMORGAN CHASE BANK, N.A.,
as Facility Agent and as a Lender,
          by /s/ TARA LYNNE MOORE         Name:   Tara Lynne Moore       
Title:   Vice President     

            J.P. MORGAN EUROPE LIMITED,
as London Agent,
          by                   /s/ CHING LOH         Name:   Ching Loh       
Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               Bank of America, N.A.          
 
       
     by
  /s/ MARTHA NOVAK    
 
       
 
  Name: Martha Novak    
 
  Title: Senior Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               The Bank of New York          
 
       
     by
  /s/ KENNETH P. SNEIDER, JR.    
 
       
 
  Name: Kenneth P. Sneider, Jr.    
 
  Title: Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               Bank of Tokyo-Mitsubishi UFJ Trust Company          
 
       
     by
  /s/ GEORGE STOECKLEIN    
 
       
 
  Name: George Stoecklein    
 
  Title: Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               BNP Paribas          
 
       
     by
  /s/ ANEGLA B. ARNOLD    
 
       
 
  Name: Angela B. Arnold    
 
  Title: Director    

          For any Lender requiring a second signature line:    
 
       
     by
  /s/ RICHARD DACOSTA    
 
       
 
  Name: Richard DaCosta    
 
  Title: Director    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               Comerica Bank          
 
       
     by
  /s/ SARAH R. WEST    
 
       
 
  Name: Sarah R. West    
 
  Title: Assistant Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               Commerzbank AG, London Branch          
 
       
     by
  /s/ M. TOTMAN    
 
       
 
  Name:  M. Totman    
 
  Title: Associate Director    

          For any Lender requiring a second signature line:    
 
       
     by
  /s/  S. CHANDLER    
 
       
 
  Name:  S. Chandler    
 
  Title: Director    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               HSBC Bank USA, National Association          
 
       
     by
  /s/ GARY SARRO    
 
       
 
  Name: Gary Sarro    
 
  Title: First Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               INTESA SANPAOLO
     New York Branch          
 
       
     by
  /s/ FRANK MAFFEI    
 
       
 
  Name: Frank Maffei    
 
  Title: Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
  /s/ JOHN J. MICHALISIN    
 
       
 
  Name: John J. Michalisin    
 
  Title: First Vice President    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               The Royal Bank of Scotland plc          
 
       
     by
  /s/ L. PETER YETMAN    
 
       
 
  Name: L. Peter Yetman    
 
  Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               Sumitomo Mitsui Banking Corporation          
 
       
     by
  /s/ YOSHIHIRO HYAKUTOME    
 
       
 
  Name: Yoshihiro Hyakutome    
 
  Title: General Manager    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               UBS Loan Finance LLC          
 
       
     by
  /s/ MARY E. EVANS    
 
       
 
  Name: Mary E. Evans    
 
  Title: Associate Director    

          For any Lender requiring a second signature line:    
 
       
     by
  /s/ IRJA R. OTSA    
 
       
 
  Name: Irja R. Otsa    
 
  Title: Associate Director    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Third Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Third Amendment and Waiver:
Name of Lender,

               Wachovia Bank, N.A.          
 
       
     by
  /s/ ROBERT J. MILAS    
 
       
 
  Name: Robert J. Milas    
 
  Title: Vice President    

          For any Lender requiring a second signature line:    
 
       
     by
       
 
       
 
  Name:    
 
  Title:    

 